UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------x
UNITED STATES

       -against-                                    MEMORANDUM AND ORDER
                                                    Case No. 18-CR-00502 (FB)
JONATHAN DEUTSCH,

                       Defendant.
------------------------------------------------x

Appearances
For the United States:                              For the Defendant:
RICHARD P. DONOGHUE                                 KANNAN SUNDARAM
United States Attorney’s Office                     LETICIA M. OLIVERA
Eastern District of New York                        Federal Defenders of New York, Inc.
271 Cadman Plaza East                               One Pierrepont Plaza, 16th Floor
Brooklyn, NY 11201                                  Brooklyn, NY 11201
By: MEGAN ELIZABETH FARRELL



BLOCK, Senior District Judge:

      Pending before the Court is Jonathan Deutsch’s application for pretrial

release. Previous applications were denied by Magistrate Judge Levy. The Court

held an extended colloquy with the parties, Pretrial Services, and Deutsch’s father

on December 12, 2018. For the reasons stated herein, the application is denied.

                                        Background

      Deutsch is charged with producing child pornography in violation of 18

U.S.C. §§ 2251(a), (e). The government alleges that Deutsch contacted hundreds of




                                               1
minors through email, social networking sites, and mobile messaging applications,

and persuaded or coerced them into exchanging sexually graphic materials with him.

      Deutsch’s parents live in Florida and have agreed to put up equity in their

home as part of Deutsch’s bail package. In addition, they agreed to become third-

party custodians to Deutsch. At first, they contemplated moving into Deutsch’s

Brooklyn apartment for the pendency of the case and agreed to personally monitor

his Internet use. Subsequently, however, they concluded that moving to Brooklyn

would be too onerous for them. Instead, they suggested that Deutsch move into their

home in Florida for the pendency of the case. Pretrial Services opposes this

arrangement in part because their counterparts in the Middle District of Florida do

not have a cyber monitoring program. See Dkt. 14 at 46:4–12.

                        Deutsch’s Phone Call to His Father

      While his parents were still considering—but expressing doubts about—

moving to Brooklyn, Deutsch called his father from jail. During that phone call,

which the government produced as part of its opposition to the instant motion,

Deutsch tried to persuade his father to lie to the Court:

      [I]t’s important that we get out and maybe it’s a couple of weeks—and
      then you and mom have some emergency you need to go to Florida for
      something—and we can talk to the judge or whoever else about
      modifying the thing that, since I’ve been there, been on my own, been
      outside for a month, they’ve monitored me, nothing’s happened, I’ve
      made all my court appearances, done everything I’m supposed to do . . .




                                           2
Dkt. 17 Ex. A at 2:09 (quoted at Dkt. 17 at 6–7) (emphasis added). Deutsch’s plan,

in other words, appears to have been to demonstrate an exemplary record of living

with his parents for several weeks, after which they could falsely represent to the

Court that they needed to return to Florida for an emergency. At that point, Deutsch

would be able to argue that based on his record on pretrial release, the Court should

not return him to custody. Admirably, Deutsch’s father rejected this plan.

                                      Discussion

      Applying the familiar burden-shifting framework established by the Bail

Reform Act (“BRA”),1 the Court holds that the government has not met its burden

with respect to whether Deutsch poses a risk of danger to the community, but has

met its burden with respect to whether Deutsch is a flight risk.

A.    Danger to the Community

      The government opposes Deutsch’s application because it is impossible for

the Court to assure itself that Deutsch will not be able to access the Internet. In this

day and age, the government points out, anyone can enter into a retail store and



      1
        The Bail Reform Act (“BRA”) establishes a presumption that defendants
charged with conduct like Deutsch must be held in pretrial detention.
18 U.S.C. § 3142(e)(3)(D). The defendant may come forward with evidence that he
neither poses a danger to the community nor a risk of flight, which turns the
presumption into a factor for the court to consider. United States v. English, 629
F.3d 311, 319 (2d Cir. 2011). The government retains the burden of proof to show
by clear and convincing evidence that the defendant poses a danger to the
community, and by a preponderance of the evidence that he poses a flight risk. Id.

                                           3
purchase an Internet-capable phone with cash. And Deutsch in particular, it quotes

from his resume, “possess[es] an above average knowledge of computer hardware

and software.” In response, Deutsch argues that the BRA only requires a “reasonable

assurance” of lack of danger to society, not an absolute guarantee.

      Conceptually, there is a difference between requiring that Deutsch not have

access to the Internet and demanding reasonable assurance of community safety.

But the distinction is specious here, where the only potential danger Deutsch poses

to the community is through the Internet. Insisting on a guarantee that Deutsch not

have Internet access amounts to impermissibly turning the BRA’s standard of

reasonable assurance of community safety into one of absolute certainty.

      The Court is also troubled by the government’s substantive logic. While it is

true that access to the Internet is more available than ever, the government’s theory

would imply that anyone charged with like conduct must be held in pretrial

detention. The government responds by pointing to United States v. Valerio, 9 F.

Supp. 3d 283 (E.D.N.Y. 2014), where the Court disclaimed any categorical rule that

those accused of producing child pornography must be put in detention, and instead

explained that its detention order was based only on the specific factors in that case,

including:

      the nature of the particular charges here, the manner in which the
      offenses were allegedly carried out, the extremely strong evidence
      against defendant, and his history and characteristics (including the



                                          4
      alleged use of his home to commit one of the crimes, as well as the use
      of alleged hidden electronic equipment in his home).

Id. at 297.

      Valerio is easily distinguishable. The defendant there was charged not only

with possession of child pornography, but also with filming a child in his home. He

was also charged with coordinating with an adult woman in Ukraine in sexually

exploiting the woman’s daughter. See id. at 285–87. Meanwhile, while Deutsch’s

charged conduct is deplorable, and the potential number of victims staggering, the

conduct is alleged to have taken place solely through Internet communication with

minors he found online. Deutsch is not accused of coming into any physical contact

with children or facilitating such contact by others. And there is nothing in his

background (apart from the conclusory quote from his resume) that he is unusually

adept at evading computer monitoring. For example, he used nothing other than

readily available consumer technology in perpetrating the charged crimes. The

government’s portrayal of Deutsch as a technical mastermind is simply not

supported by any proffered evidence.

      Embracing the government’s argument in this case would amount to setting a

de facto rule that anyone charged with similar conduct must be held in pretrial

detention. That would be at odds with the government’s statutory burden to prove

by clear and convincing evidence that the defendant poses a danger to the

community. The Court holds that the government did not meet that burden here.

                                        5
B.    Risk of Flight

      Risk of flight is another matter. Third-party custody by Deutsch’s parents is

the centerpiece of Deutsch’s bail application. The phone call quoted above satisfies

the Court that Deutsch cannot be properly supervised by his parents.           More

troublingly, it demonstrates his willingness to perpetrate a fraud against the Court.

The nature of bail inherently requires the Court to place a degree of trust in the

defendant to appear at court appearances. Deutsch’s conduct persuades the Court

that it cannot place such trust in him.

                                     Conclusion

      For the foregoing reasons, Deutsch’s bail application is denied.

      SO ORDERED.



                                              _/S/ Frederic Block______
                                              FREDERIC BLOCK
                                              Senior United States District Judge
Brooklyn, New York
December 13, 2018




                                          6
